Citation Nr: 9911995	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to March 
1981, and from March 1989 to May 1994.  He also served on 
initial active duty for training, in the U.S. Marine Corps 
Reserve from July 1976 to January 1977.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A medical opinion has attributed the veteran's current 
bipolar disorder to his active naval service.

3.  The veteran is not currently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  Bipolar disorder was first manifested during active naval 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 and Supp. 1998.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bipolar disorder.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

The veteran's service medical records are incomplete, in that 
they do not contain records of his second period of active 
duty, that which occurred from March 1989 to May 1994.  A 
review of his earlier service medical records is negative for 
diagnosis of, or treatment for bipolar disorder.

Post service private medical records, show the veteran was 
hospitalized in March 1996 after planning to commit suicide 
by jumping off a bridge.  It was noted that he had lost 
everything in the prior weeks due to a gambling addiction.  
On examination he showed depressed symptoms of low self 
esteem, hopelessness, helplessness, feeling overwhelmed, 
decreased energy, no motivation to do anything, increased 
sleep and no appetite.  He was diagnosed with recurrent major 
depression and pathological gambling.

Private treatment records, dated in April 1997 from Charter 
Lakeside, show the veteran again hospitalized for planning to 
commit suicide by jumping off a bridge.  On examination he 
gave a history of significant pathological gambling with 
incredible debts over the last few years.  He also gave a 
history of PTSD symptoms with hypervigilant anxiety, psychic 
numbing and reliving of trauma from the experiences he had 
while a policeman with multiple violent episodes.  

On admission he complained of decreased sleep, or sometimes 
increased sleep, increased appetite, decreased energy, crying 
spells, feeling hopeless and overwhelmed for the prior three 
months after quitting Paxil.  

Mental status examination showed his mood was anxious and 
depressed.  His attitude and behavior were appropriate.  
Thought processes were slowed.  Thought content revealed 
suicidal thoughts with a plan of jumping off a bridge.  
Perceptions were undistorted.  Orientation was correct.  
Concentration and attention span were impaired by his 
psychomotor retardation.  He could not do serial sevens.  
Memory was intact for one of three objects.  Abstract 
reasoning was intact on the "milk" proverb.  Intelligence 
was estimated to be average based on the fund of knowledge 
and content of his vocabulary.  Judgement was impaired.  
Insight was fair.  His diagnosis was changed to bipolar I - 
mixed and pathological gambling.

The report of a VA PTSD examination, conducted in May 1997, 
shows the veteran reporting that he was claiming service 
connection for PTSD because it was listed as a diagnosis by 
Charter Lakeside.  He reported that his primary diagnosis was 
bipolar disorder.  

He reported one stressful event while on active duty, in that 
he returned home and found that his wife had a butcher knife 
and planned to kill their children.  He stated that his wife 
is also bipolar.  He did not relate typical symptoms of PTSD 
to this incident.  

He also stated that he experienced some trauma when he worked 
as a narcotic detective as a civilian, but he also did not 
report typical symptoms of PTSD related to that.  He did not 
describe avoiding thinking about particular traumatic events 
or reliving particular traumatic events.  He tended to brood 
about the past and things that went  wrong, including his 
administrative difficulties with the Navy.

He gave a history of working extremely long hours in 1995 at 
a casino.  He stated that he was identified as having a 
psychiatric problem and was admitted to Charter Lakeside with 
a diagnosis of major depression, recurrent.  He stated that 
he began to have periods of depression lasting two to three 
weeks with no energy and suicidal thoughts alternating with 
two to three weeks of excessive energy, unrealistic thoughts 
and an excessive feeling of well being.  He said that he felt 
as if he had more energy than he knew what to do with.  He 
did not give any examples of ongoing grandiose delusions.  

He stated that since being switched from lithium to Depakote 
during his April hospitalization at Charter Lakeside, he has 
had less severe mood swings but still has periods of time 
when he has no energy and he doesn't even feel like taking a 
bath.  He reported that he finds himself generally irritable 
and unable to get along with others.  He has had brief 
periods of feeling more normal and able to do things.  

He reported that during his second tour of active duty things 
went very well until shortly before the end of his tour.  He 
was due to be returned to Texas and asked to be sent a few 
months earlier.  The ship refused and he felt that they 
deliberately interfered with his finances.  He said that he 
went from being a "4-0" sailor to being a dirtbag.

It was noted by the examiner that, although the veteran's 
service medical records were unavailable, it was apparent 
that he became despondent during his second tour when he was 
having difficulty.  Mental status examination showed he had a 
moderately depressed effect.  There was no suggestion of a 
thought disorder.  Speech was no pressured.  Memory and 
intellect were not formally tested but appeared to be 
generally intact.  There was no evidence of current delusions 
or hallucinations but he reported that at times he felt 
paranoid in that he distrusts people.  He reported recurrent 
thoughts of suicide.  The assessment was bipolar disorder, 
depressed.

In a letter, dated in May 1998, Dr. William Walker, Staff 
Physician at VAMC Memphis, expressed an opinion regarding the 
origins of the veteran's bipolar disorder.  He stated that 
after reviewing the veteran's military personnel records it 
was apparent that he had an exemplary record for many years.  
He reported that the veteran's behavior underwent an abrupt 
change when he became irresponsible, charging larger sums of 
money, and having trouble getting along with other people.  
Dr. Walker stated that this clinical picture was 
characteristic of a developing affective disorder which 
developed in full bloom after he got out of the Navy.  Since 
discharge he has been correctly diagnosed with bipolar 
disorder.  The physician stated that it seemed obvious that 
his illness began while he was in the Navy.

The Board concludes that a grant of service connection for 
bipolar disorder is appropriate.  The veteran's service 
medical records for the period of service in question are 
unavailable.  Therefore, the only medical evidence relating 
to the veteran's condition at that time is the opinion of Dr. 
Walker.  He has concluded that the veteran's disorder began 
during his active naval service.


2.  Entitlement to service connection for PTSD.

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...." 38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded.  The Court, 
in a case in which a veteran sought service connection for 
hypertension, found that, "[b]ecause of the absence of any 
evidence of current hypertension....appellant's claim is not 
plausible and, therefore, not well grounded."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In the instant case, the clinical record is devoid of 
evidence that a disability specifically classified as PTSD 
has been diagnosed.  As noted in the previous discussion, 
private treatment records, dated in April 1997 from Charter 
Lakeside, show the veteran giving a history of PTSD symptoms 
with hypervigilant anxiety, psychic numbing and reliving of 
trauma from the experiences he had while a policeman with 
multiple violent episodes.  He later reported, on VA 
examination, that he had been given a diagnosis of PTSD at 
Charter Lakeside, however, the records do not reflect that.  
They show only a history of symptoms, with no diagnosis.  VA 
examination was negative for a diagnosis of PTSD, as were VA 
outpatient treatment reports, and all other medical evidence 
submitted.

In brief, the evidence does not demonstrate that PTSD is 
currently, or has ever been, manifested.  Since, as 
previously discussed, service connection cannot be granted 
for a disease or disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
PTSD could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the 
evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Epps v. Brown, 9 Vet. App. 341 (1996) and 
McKnight v. Gober, No. 97-7062 (Fed. Cir. Dec. 16, 1997) (per 
curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must also point out that its duty to 
assist the veteran in the development of his claim, as 
stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.



ORDER

Entitlement to service connection for bipolar disorder is 
granted.

Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

